Citation Nr: 0718252	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  05-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
compensation benefits in an amount calculated as $3,207.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The appellant served on active duty from September 1970 to 
January 1993. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDING OF FACT

Recovery of the overpayment would not be against equity and 
good conscience.


CONCLUSION OF LAW

The requirements for waiver of recovery of the indebtedness 
are not met. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking waiver of the recovery of an 
overpayment of compensation benefits.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered whether the provisions of the 
Veterans Claims Assistance Act (VCAA) are applicable to the 
appeal.  The VCAA and implementing regulations do not apply 
in waiver cases because the statutory right to request waiver 
of recovery of indebtedness within Chapter 53 of Title 38 of 
the United States Code contains its own notice provisions.  
See Lueras v. Principi, 18 Vet. App. 435 (2004) citing Barger 
v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 
5302 (West 2002).  Accordingly, the Board will proceed to 
address the merits of the appeal.

Legal Criteria

Additional compensation or pension for dependent shall be 
paid effective the latest of the following dates:  (1) Date 
of claim.  This term means the following, listed in their 
order of applicability: (i) Date of veteran's marriage, or 
birth of his or her child, or adoption of a child, if the 
evidence of the event is received within 1 year of the event; 
otherwise; (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.  See 38 C.F.R. 
§ 3.401 (2006).

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined bad faith as "a willful intention to seek 
an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 
257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) 
define bad faith as an unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.

The standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor 
against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution 
would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a 
legal obligation. 38 C.F.R. § 1.965(a).

Pension, compensation, or retirement pay will be discontinued 
under the circumstances stated in § 3.700(a)(1) for any 
period for which the veteran received active service pay.  
Active service pay means pay received for active duty, active 
duty for training or inactive duty training.  Where the 
veteran returns to active duty status, the award will be 
discontinued effective the day preceding reentrance into 
active duty status.  38 C.F.R. § 3.654 (2006).



Analysis

The appellant was granted a 30 percent disability rating for 
his service-connected headaches in a May 1993 rating 
decision.  The 30 percent rating was made effective from 
February 1, 1993.  The combined disability rating for all 
service-connected disabilities was 30 percent.  As indicated 
in an August 1994 rating decision, the appellant was also 
receiving additional compensation for his spouse Ruth, and a 
dependent child, Nicole.  The RO sent the appellant a VA Form 
21-0538 in October 2002 to verify his continued entitlement 
to additional benefits for his dependents.  The appellant 
completed and returned the form in October 2002, indicating 
that he had been married in October 1995 to Deborah, and that 
he now claimed as a dependent Kyle.  A divorce decree was 
also submitted showing that the divorce from Ruth was entered 
in September 1995.

The RO sent a letter in June 2003 notifying the appellant 
that it must remove Ruth from his award effective from the 
divorce in October 1995, and could only add Deborah from the 
date it was notified of the marriage, in December 2002, thus 
resulting in an overpayment to the veteran.  The letter also 
notified the appellant of a proposed schedule for withholding 
amounts from his award to recoup the overpayment.  In 
November 2003, the appellant requested a waiver of recovery 
of the overpayment, claiming that he had notified the RO in 
Washington DC at the time of his divorce and subsequent 
remarriage.  The request was denied, and the appeal ensued.

The Board notes initially that this case does not involve a 
challenge to the validity of the debt or the amount of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. Appellant. 430 
(1991).  The appellant's sole contention for purposes of this 
appeal is that he attempted to notify VA of the change in his 
marital status in a timely fashion, but that his letter was 
either lost or misfiled by VA, and therefore VA is at least 
partially at fault for the creation of the overpayment.  
Accordingly, the amount of the debt and the validity of the 
debt are not at issue here.  The Board's focus is on whether 
a waiver of the debt is warranted.

The initial question for the Board is whether there is any 
evidence of fraud, misrepresentation, or bad faith on the 
appellant's part.  There is no indication from either the 
November 2003 Committee decision or the July 2004 RO decision 
that the RO has found these factors to be present in this 
case, and the Board similarly finds that waiver should not be 
precluded on the basis of such factors.  With respect to the 
equitable factors, the Board finds that the appellant is at 
fault in the creation of the debt.  It was his failure to 
timely notify VA of the change in his marital status that 
directly resulted in the overpayments.  

In terms of balancing the relative faults, the Board finds 
that VA does not bear any fault in this case.  The Board is 
simply not persuaded by the appellant's contention that he 
notified VA of his divorce and remarriage in 1995.  In so 
finding, the Board must weigh the veteran's unsubstantiated 
claim against the documentation contained in the claims 
files.  The RO made exhaustive attempts to contact other 
offices identified by the appellant in an attempt to locate 
temporary claims files or other records associated with the 
veteran.  No additional records were located.  For the Board 
to accept the veteran's assertion, it would also have to 
accept that records were submitted to VA that were 
subsequently lost or misfiled.  While this is unfortunately 
not an unprecedented occurrence, it is certainly an unusual 
one, and one that implies a failure on the part of VA 
personnel to properly discharge official duties.  The Board 
notes that, in general, it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  

In this case, the veteran's unsubstantiated assertion does 
not constitute clear evidence to the contrary, with which to 
rebut the presumption of regularity.  It is therefore 
presumed that any documentation submitted by the appellant 
was properly associated with his claim files, and the 
appellant bears the entire fault for failure to notify VA in 
a timely fashion.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
A financial status reports was signed by the appellant in 
November 2003 and received by VA in June 2004.  On the 
report, the appellant reported a combined monthly income of 
$9,175 for himself and his current spouse.  However, he 
indicated that his spouse was to retire from the military in 
December 2003.  VA computer resources indicate that the 
combined monthly income after December 2003 was $5,163, with 
combined monthly expenses of $3,585, consisting of $1,785 for 
rent or mortgage, $550 for food, $250 for utilities and heat, 
and $425 for other living expenses.  The appellant also 
listed installment contracts or other debts of $575.  Their 
net monthly income exceeded their net monthly expenses by 
$1,578.  

The Board notes further that, in arriving at this amount, the 
appellant took into account $575 a month that he was paying 
on an installment loan to Charter One Auto Finance.  When the 
amounts due monthly to the appellant's creditors are not 
considered, the appellant's net monthly income actually 
exceeds monthly expenses by $2,153.  As the overpayment of VA 
compensation benefits is a valid debt to the government, 
there is no reason that the appellant should not accord the 
government the same consideration that he accords his private 
creditors. 

The Board also notes that the appellant holds assets, 
including three automobiles, the value of which was not 
provided, in addition to real estate valued at $320,000, 
stocks and bonds valued at $25,000, and cash valued at 
$8,000.  On its face, it appears from the record that 
repayment of the $3,207 indebtedness would not deprive the 
appellant of life's basic necessities.  

The Board also finds that recovery of the overpayment would 
not defeat the purpose of the benefit, which is to compensate 
the appellant for a dependent spouse, rather than for a 
spouse to whom he was no longer married.    

Moreover, as the $3,207 represents an amount to which the 
appellant was clearly not entitled, the Board finds that he 
would be unjustly enriched if allowed to keep the 
overpayment.  Finally, there is no indication or allegation 
that the appellant changed his position to his detriment in 
reliance on VA benefits, resulting in relinquishment of a 
valuable right or incurrence of a legal obligation.  

For the reasons discussed above, the Board concludes that 
recovery of the overpayment of benefits would not be against 
equity and good conscience.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  That doctrine, however, is not 
applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in an amount calculated as $3,207.00 is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


